Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FUEL CELL SYSTEM

Examiner: Adam Arciero	S.N. 17/092,617	Art Unit: 1727	January 25, 2022

DETAILED ACTION
The Application filed on November 09, 2020 has been entered. Claims 1-8 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizusaki et al. (US 2019/0260059 A1).
As to Claim 1, Mizusaki discloses a fuel cell system 10, comprising: a fuel cell stack 12; a hydrogen gas system auxiliary device 71 disposed outside said stack and an air system auxiliary device 104a disposed adjacent to the hydrogen gas system auxiliary device (Fig. 1). Mizusaki further discloses wherein the hydrogen gas system auxiliary device includes an injector 84; an upstream side device upstream (hydrogen pump) 86 of the injector; and a downstream auxiliary device (ejector) 85 downstream of the injector in the flow direction of hydrogen gas, wherein the upstream side device 86 is disposed farther away from the air system auxiliary device 104 than the downstream side device 85 (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizusaki et al. (US 2019/0260059 A1) in view of Tsubouchi et al. (US 2019/0036139 A1).
As to Claim 2, Mizusaki does not specifically disclose wherein the hydrogen gas system auxiliary device comprises a heat exchanger upstream of the injector.
However, Tsubouchi teaches of a fuel cell system comprising a hydrogen gas system auxiliary device having a heat exchanger 26 upstream of the injector 32 (paragraph [0045]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the fuel cell system of Mizusaki to comprise a heat exchanger upstream of the injector because Tsubouchi teaches that that it is possible to efficiently cool the fuel cell stack (paragraph [0011]).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizusaki et al. (US 2019/0260059 A1) in view of Numao et al. (US 2007/0134526 A1).
As to Claims 3-4, Mizusaki does not specifically disclose the claimed humidifier.
However, Numao teaches of a fuel cell system comprising a humidifier 4 in the air supply system (paragraph [0014] and Fig. 1). At the time of the invention, it would .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizusaki et al. (US 2019/0260059 A1).
As to Claim 8, Mizusaki does not specifically disclose the claimed arrangement. However, the courts have held that the particular placement of the air and hydrogen auxiliary devices are unpatentable because they would not have modified the operation of the device and the particular placement of such devices was held to be an obvious matter of design choice. See MPEP 2144.04, VI, C. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the hydrogen gas auxiliary device, upstream side auxiliary device, and downstream side auxiliary device of Mizusaki in the claimed arrangement because Mizusaki teaches that hydrogen can be effectively supplied to a fuel cell stack to power a vehicle (paragraph [0056]).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior arts of record, Mizusaki, Tsubouchi and Numao, do not specifically disclose, teach, or fairly suggest wherein the injector having the claimed flange (claim 5). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727